DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 1 objected to because of the following informalities:  in line 11 “O.019 to O.023” should be “0.019 to 0.023”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Summers (US 3,462,235) in view of Kujawski (US 5,762,487).
With respect to claim 1 Summers discloses a candle comprising a body of meltable fuel, or wax, [reference character 4 in Fig. 1 and column 4 line 34 of Summers] and a planar wick provided in the body note that the wick shown in Fig. 5(b) is planar. Summers further discloses that the wick comprises a material selected from the group consisting of a wood, wood product, semi-wood composition, and wood-like material. Specifically teaching that the core may be comprised of a rigid substance of a "...burnable nature such as burnable fiber impregnated with shellac, various glues, casein or of plastic, wood, basswood, bamboo, some forms of stiffened of impregnated papers, cloth impregnated with casein, glue, and resin” [column 4 lines 25-33 of Summers].  Summers further teaches that the wick has a height dimension, a width dimension, and a thickness dimension.  The height dimension is greater than the width dimension; the width dimension is greater than the thickness dimension (note the height dimension in Fig. 1 relative to the width and thickness dimensions in Fig. 5b). 
Summers does not teach that the thickness dimension of the planar wick is from 0.019 to 0.23 inches.
 Kujawski teaches a candle with a body of meltable fuel [reference character 24 in Fig. 1 and column 2 line 24] and a wick [reference character 22 in Fig. 1 and column 2 line 23]. Kujawski further teaches that the thickness of the wick is between 1/32in.-1/8in. (0.03125in. to 0.125in.) (in the case of Kujawski the diameter is interpreted as the thickness). Kujawski further teaches that "...the size of the wick relative to the cross section of the candle is somewhat important since it must be large enough to generate heat to form a pool of molten wax but not so large as to rapidly melt the candle; In addition, in the ideal candle, the wax and wick are consumed at complementary rates" [column 1 lines 55-62]. Therefore, Kujawski teaches that the thickness of the wick is a result effective variable that would be optimized to achieve a desired result. In this case the result being that the heat generated by the wick forms a sufficiently large pool of wax but does not melt the candle too rapidly, in addition the wick should be sized so that the wick and wax are consumed at complementary rates.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a wick thickness of between 0.019-0.23 inches because the thickness of the wick is a result effective variable that would be optimized in order to achieve a desired result; in this case the result being that the heat generated by the wick forms a sufficiently large pool of wax but does not melt the candle too rapidly, in addition the wick should be sized so that the wick and wax are consumed at complementary rates as taught by Kujawski. Note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 14 of U.S. Patent No. 10,619,846; claims 1,  22, 42, 53, or 64 of U.S. Patent No. 9,410,696; claim 1 of Patent No. 9,261,275; claims 1 or 31 of U.S. Patent No. 8,961,171; claims 1 or 21 of U.S. Patent No. 9,039,409; claims 1, the combination of claims 17 and 19, or claim 39 of U.S. Patent No. 8,348,662 Although the claims at issue are not identical, they are not patentably distinct from each other because all of the above claims include the subject matter of claim 1 of the present application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762